Citation Nr: 0724798	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-28 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of a cerebral vascular accident with 
hemiparesis of the left upper extremity (residuals of CVA, 
left upper extremity). 

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a cerebral vascular accident with 
hemiparesis of the left lower extremity (residuals of CVA, 
left lower extremity).

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from February 1970 to 
December 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  


FINDINGS OF FACT

1.  Residuals of CVA, left upper extremity (nondominant), are 
not shown to be productive of severe incomplete paralysis of 
the lower radicular group 

2.  Residuals of CVA, left lower extremity, are not shown to 
be productive of moderately severe incomplete paralysis of 
the sciatic nerve.

3.  The veteran's diabetes mellitus, type II, requires 
insulin, dietary restrictions, and regulation of activities, 
but has not manifested episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.

4.  The veteran is service-connected for PTSD, evaluated as 
50 percent disabling; for residuals of CVA, left upper 
extremity, evaluated as 30 percent disabling; for residuals 
of CVA, left lower extremity, evaluated as 20 percent 
disabling; and for diabetes mellitus, evaluated as 40 percent 
disabling, for a combined schedular evaluation of 80 percent.

5.  The veteran's service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for residuals of a cerebral vascular accident with 
hemiparesis of the left upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8512 (2006).

2.  The criteria for an initial evaluation in excess of 20 
percent for residuals of a cerebral vascular accident with 
hemiparesis of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2006).

3. The criteria for an initial rating of 40 percent, but no 
higher, for diabetes mellitus, type II, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);    38 C.F.R 
§§ 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2006).

4.  The criteria for the assignment of a total disability 
evaluation based on individual unemployability due to service 
connected disabilities rating have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.1-4.14, 4.16 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in November 2003, August 2005, and 
September 2006 letters.  This notice informed the veteran to 
send any pertinent evidence in his possession, informed him 
of the evidence required to substantiate the claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The RO informed the 
veteran of the criteria necessary to warrant higher 
evaluations in the August 2005 Statement of the Case.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains the veteran's DD 
Form 214, service medical records, hospital reports, 
outpatient treatment records, a letter from the veteran's 
former employer (VA), and statements and testimony from the 
veteran in support of his claims.  The veteran was also 
provided VA examinations in June 2003, November 2003, and 
July 2005.  The Board finds that VA has satisfied its duty to 
notify and to assist.  All obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claims.

The record also reflects that the RO readjudicated the 
veteran's claims being decided herein following the provision 
of the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
RO on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).


Increased Evaluations

By way of history, the veteran was granted service connection 
for diabetes mellitus in a February 2003 Board decision.  In 
March 2003, the RO effectuated the Board's decision and 
assigned a 20 percent evaluation for diabetes mellitus.  The 
veteran appealed, contending that the 20 percent rating does 
not accurately reflect the severity of this disability.  

The veteran is also appealing the original evaluations 
assigned for his residuals of a cerebral vascular accident 
with hemiparesis as a complication of his diabetes mellitus.  
In a September 2003 rating decision, the RO granted service 
connection for residuals of CVA, left upper extremity, and 
assigned a 30 percent evaluation.  Residuals of CVA, left 
lower extremity, was also granted and assigned a 20 percent 
evaluation.  On appeal are the above three disability 
evaluations, and the veteran's claim for TDIU.  The Board 
will now address the claims on appeal. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


Residuals of CVA, Left Upper Extremity

The veteran was assigned a 30 percent evaluation for the left 
upper extremity under Diagnostic Code 8512.  Under Diagnostic 
Code 8512, which pertains to paralysis of the lower radicular 
group, involving the intrinsic muscles of the hand and flexor 
of the wrist and fingers, different ratings are assigned 
depending upon whether the extremity involved is the major or 
minor extremity.  The medical record, and the veteran's 
testimony, notes that the veteran is right-handed.  
Therefore, his left upper extremity is his nondominant or 
minor extremity.  For the minor extremity, a 30 percent 
rating is warranted when there is moderate incomplete 
paralysis; a 40 percent rating is warranted for severe 
incomplete paralysis; and a 60 percent rating is warranted 
for complete paralysis.  

In his testimony before the undersigned, the veteran 
indicated that he cannot grasp using his left hand with any 
strength.  (Transcript at 7).  He also has difficulty picking 
up fine objects with his left hand. (Transcript at 8).  

The June 2003 VA examination report noted that the veteran 
had a history of diabetic polyneuropathy.  He also had a 
history of a stroke in 1995 and has been a diabetic for 
greater than 20 years.  Examination report showed persistent 
left-sided weakness involving the left arm.  Fine motor 
movements of the left hand were impaired to a moderately 
severe degree, according to the examiner.  The examiner 
further stated that residuals of the stroke clearly 
demonstrated fatigue in the left arm, which was moderate in 
severity.  

The November 2003 VA examination report indicated that the 
veteran complained of unchanged left hemiparesis.  Sometimes 
he felt it was worsening.  Neurological evaluation noted left 
upper extremity strength at 3+/5 with spasticity noted.  
Sensation to pinprick and light touch were intact.  Cortical 
sensory was intact as well.  The examiner commented that the 
veteran's neurological deficit was moderately severe in 
nature.  

The July 2005 VA examination report indicated that the 
veteran exhibited a slight pronator drift on the left upper 
extremity.  Deep tendon reflexes were brisker on the left 
than the right.  Cerebellar coordination, finger-to-nose and 
heel-to-shin were slightly delayed and slower with the left 
side.  Sensory and light touches were intact.  Cortical 
sensory were all intact.  

Based on this record the Board finds that while the medical 
findings clearly showed a neurological deficit of the upper 
left extremity, there is no demonstration that the veteran is 
entitled to a rating in excess of 30 percent.  The evidence 
does not show that the veteran has severe incomplete 
paralysis so as to meet the next higher rating of 40 percent.  
Although the veteran had decreased muscle power, sensory loss 
of the left hand is not shown.  The most recent examination 
noted only a slight pronatory drift on the left upper 
extremity.  The Board acknowledges the veteran's testimony.  
However, the clinical findings do not support an evaluation 
in excess of 30 percent at any time from January 18, 2001.  
As such, the preponderance of the evidence is against an 
evaluation in excess of 30 percent at any time from January 
18, 2001 for residuals of a stroke, left upper extremity. 


Residuals of CVA, Left Lower Extremity

The RO assigned a 20 percent evaluation for the left lower 
extremity under Diagnostic Code 8520.  Paralysis of the 
sciatic nerve is rated under Diagnostic Code 8520.  Under 
this code, mild incomplete paralysis warrants a 10 percent 
evaluation. Moderate incomplete paralysis warrants a 20 
percent evaluation.  Moderately severe incomplete paralysis 
warrants a rating of 40 percent.  Severe incomplete 
paralysis, with marked muscular atrophy, warrants a 60 
percent evaluation.  An 80 percent evaluation is warranted 
for complete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  Complete paralysis of the 
sciatic nerve is manifested by: the foot dangles and drops, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost. 

Evidence relevant to the severity of the veteran's residuals 
of CVA, left lower extremity, includes VA treatment records 
dated in 2003, and VA examination reports dated in June 2003, 
November 2003, and July 2005.  March 2003 VA treatment 
records noted a history of left foot drop.  The veteran 
received a replacement left ankle brace in March 2003 to 
prevent foot drop.  Evaluation noted no atrophy of the left 
calf muscles.  Light touch and pinprick sensation were 
intact.  Strength testing showed weakness of the left ADF at 
1/5 and 2-3/5 EHL.  The left ankle could be passively ranged 
to approximately neutral position.  

On neurological evaluation in the June 2003 VA examination 
report, the veteran exhibited increased reflexes in the left 
lower extremities.  The veteran's toes were down going.  His 
gait was unstable and he had a mild circumductus gait.  He 
also exhibited spasticity involving the left lower extremity.  
Motor strength in the left lower extremity demonstrated 
weakness of 4/5.  The examiner stated that the veteran's 
residuals of a stroke clearly demonstrate instability of his 
gait, mild to moderate.

The November 2003 VA examination noted persistent left 
hemiparesis.  The left lower extremity strength was 3/5 with 
spasticity noted.  Left ankle jerk was 2.5.  Sensation to 
pinprick and light touch sensation was intact.  Cortical 
sensory was intake.  The veteran walked with hemiparetic and 
spastic gait to the left and arose and walked slowly.  The 
examiner indicated that the veteran's current neurological 
deficit was moderately severe in nature.  

The July 2005 VA examination report indicated that the 
veteran's left hemiparesis has gradually improved over the 
period of the last few years.  Neurological evaluation showed 
a slight spastic gait on the left leg.  Deep tendon reflexes 
were brisker on the left than the right.  No Babinski's sign.  
The veteran rose slowly and walked slowly with slight spastic 
gait to the left.  Sensory was intact to pinprick.  Light 
touch sensation and cortical sensory were all intact.  

On review of the evidence of record, the Board finds that an 
evaluation in excess of 20 percent is not warranted for left 
lower extremity.  In this regard, based on the above-cited 
evidence, the Board concludes that the veteran's symptoms are 
most consistent with moderate incomplete paralysis of the 
sciatic nerve, as opposed to moderately severe incomplete 
paralysis.  As noted, sensation of the left lower extremity 
was regarded as normal upon multiple evaluations.  Although 
foot drop was noted on the March 2003 evaluation, marked 
muscular atrophy was not shown at that time, or on 
evaluations in June 2003, November 2003, or July 2005.  In 
addition, while the November 2003 VA examiner commented that 
the veteran's left lower extremity was moderately severe in 
nature, the June 2003 VA examiner noted only moderate 
symptoms and the July 2005 VA examiner found only a slight, 
not significant focal neurological deficit.  

Accordingly, the preponderance of the evidence is against an 
evaluation in excess of 20 percent for neuropathy of the 
lower extremities at any time since January 18, 2001, the 
effective date for the granting of service connection.  


Diabetes Mellitus

The RO granted service connection for diabetes mellitus in a 
March 2003 rating decision and assigned a 20 percent 
evaluation under Diagnostic Code 7913.  Under Diagnostic Code 
7913, a 20 percent rating is warranted for diabetes mellitus 
requiring insulin and restricted diet, or requiring oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  "Regulation of 
activities" is defined by Diagnostic Code7913 as the 
"avoidance of strenuous occupational and recreational 
activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.

In the present case, the evidence, including a VA examination 
reports dated in June 2003, October 2003, November 2003, and 
July 2005, VA treatment records, and the veteran's testimony 
in June 2006, clearly reflects that the veteran takes insulin 
for his diabetes and that he follows a restricted diet in an 
effort to manage his diabetes. 

The medical evidence also demonstrates the veteran's diabetes 
has required regulation of activities.  In this regard, VA 
examination report dated in November 2003 specifically noted 
that from a diabetic point of view, the veteran cannot do any 
strenuous activities.  Similarly, the July 2005 VA examiner 
indicated that while daily living activities are not affected 
by diabetes mellitus, the veteran is unable to do any 
strenuous activities.  This is supported by the veteran's 
testimony that physicians have told him that he cannot 
perform more than sedentary activities (Transcript at 13-14).    

Based upon this evidence, the criteria for a 40 percent 
rating under 38 C.F.R. § 4.119, Diagnostic Code 7913 are met.  
However, there is no evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately. 38 C.F.R. § 4.119, Diagnostic Code 7913.   
Therefore, a 40 percent, but no higher evaluation is 
warranted for diabetes mellitus under Diagnostic Code 7913.  
Id. 

TDIU Rating

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993). Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2), provide for a total 
rating when there is a single disability or a combination of 
disabilities that results in a 100 percent schedular 
evaluation.  Subjective criteria, set forth at 38 C.F.R. § 
4.16(a), provide for a TDIU when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent. 38 C.F.R. § 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

Here, the veteran is service connected for PTSD, evaluated as 
50 percent disabling; for residuals of CVA, left upper 
extremity, evaluated as 30 percent disabling; for residuals 
of CVA, left lower extremity, evaluated as 20 percent 
disabling; and for diabetes mellitus, now evaluated as 40 
percent disabling by virtue of this decision.  The combined 
evaluation, however, remains 80 percent.  The veteran thus 
meets the percentage criteria laid out in 38 C.F.R. § 
4.16(a).

The remaining question before the Board therefore is whether 
the veteran is unemployable by reason of his service- 
connected disabilities alone, taking into consideration his 
educational and occupational background.  The veteran 
testified that he worked as an operation manager at a supply 
depot for eight years after Vietnam and then worked for VA at 
East Orange.  A review of the record reveals that the 
veteran's last position for VA was as an Administrative 
Officer.  A statement from human resources of VA dated in 
September 2004 indicated that the veteran retired in December 
2003.  The veteran also had 15 years of education.  

The veteran testified that his diabetes mellitus and 
residuals from his stroke made it difficult for him to go up 
and down stairs at his job, as he was required to do, 
(Transcript at 17-18), and his PTSD made it difficult to 
perform his tasks as a manager (Transcript at 18-19).  He has 
not, however, reported that any of his service-connected 
disabilities caused him to frequently have to take time off 
from work.  Nothing in the record suggests that the veteran's 
service-connected disabilities played any role in his ceasing 
to be employed.  The statement from human resources indicated 
that the veteran retired.  

In July 2005, the veteran underwent VA examinations to 
determine the extent to which his service-connected 
disabilities rendered him unemployable.  The July 2005 VA 
examination report for PTSD noted that the veteran's 
psychiatric problems do not prevent him from getting 
employment.  The July 2005 VA examination report for 
peripheral nerves noted no significant focal neurological 
deficit detected that would interfere with his physical or 
sedentary employment status.  According to the examiner, the 
veteran did not have any significant deficit, but had very 
mild left hemiparesis and was able to ambulate independent of 
ADL function.  Finally, the July 2005 VA examination report 
for diabetes mellitus indicated that sedentary and physical 
employment would be difficult due to his diabetes mellitus.  
While difficult, the examiner did not find that the veteran 
was unable to work due to his diabetes mellitus.  The 
examiner also noted that the veteran's activities of daily 
living were not affected by his diabetes mellitus.     

After a review of the record, the Board finds that the 
functional limitations imposed by the veteran's service- 
connected disabilities do not preclude his performance of all 
substantially gainful employment.  In sum, there is no 
competent evidence of record showing that the veteran is 
unable to maintain substantially gainful employment due to 
the severity of his service-connected disabilities.

The Board acknowledges that the veteran has problems with his 
service-connected disabilities, including limitation of 
activities, physical deficits related to his residuals from 
his stroke, and moderate symptoms related to PTSD, but these 
factors are reflected in the current 80 combined percent 
rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
While his service-connected disabilities may cause some 
economic inadaptability, this also is taken into account in 
the assigned evaluation.  In this case, there is no showing 
of total individual unemployability based solely on these 
disabilities.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  Although he has 
not been employed since December 2003, the preponderance of 
the evidence is against finding that his service-connected 
disabilities have resulted in his unemployability.  Indeed, 
the evidence reflects that the veteran voluntarily retired.  
In the absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
combined disability evaluation of 80 percent, the 
preponderance of the evidence is against his claim.  
Accordingly, a total disability rating based upon individual 
unemployability due to service- connected disability under 
the provisions of 38 C.F.R. § 4.16(b) is not warranted.


ORDER

An initial evaluation in excess of 30 percent for residuals 
of a cerebral vascular accident with hemiparesis of the left 
upper extremity (residuals of CVA, left upper extremity) is 
denied. 

An initial evaluation in excess of 20 percent for residuals 
of a cerebral vascular accident with hemiparesis of the left 
lower extremity (residuals of CVA, left lower extremity) is 
denied. 

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 40 percent, but no higher, 
for diabetes mellitus, type II, is granted.

A total disability evaluation for compensation purposes based 
on individual unemployability due to service connected 
disabilities is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


